Citation Nr: 1423393	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  08-02 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for skin disability of the feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2007 rating decision in which the RO denied service connection for skin rash with fungus infection of the feet.  Later that month, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2008.

In August 2011, the Board remanded the claim on appeal to obtain outstanding treatment records from Durham VA Medical Center (VAMC), and to provide the Veteran with a VA examination for skin disability of the feet.  

The Veteran's record before the VA consists of a paper claims file  as well as paperless, electronic  records located in Virtual VA and the Veterans Benefits Management System (VBMS).  While the VBMS file does not contain any documents, the Virtual VA file contains documents that are already associated with the paper claims file.

For reasons expressed below, the matter on appeal is, again, being remanded to the Agency of Original Jurisdiction (AOJ).  , VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on this claim is warranted.  

The Veteran contends that he  suffers from a skin condition of his feet due to the fact that he walked in the jungles of Vietnam during the rainy season while in service.  See Veteran's original claim dated in April 2006.  As indicated, the Board remanded this matter, in part, to  provide the Veteran with a medical examination, pursuant to  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See Board's August 2011 remand.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  On review of the record, the Board finds that, with respect to obtaining an examination, the AOJ has not  complied with the August 2011 remand directives. 

Regarding the VA examination of the feet, the Board requested that,  in rendering his or her etiology opinion, the VA examiner specifically consider the Veteran's contentions, to include his assertion that his feet were exposed to jungle conditions in Vietnam, which the Board has accepted as credible and consistent with the circumstances of his service.

However, the August 2011 VA examiner provided a negative nexus opinion, stating as rationale that the Veteran's service treatment records (STRs) did not show a complaint or a diagnosis of a skin condition of the feet, and that there was no documentation of the treatment of this condition until many years after service.  Contrary to the Board's remand directives, the examiner failed to consider and discuss the lay assertions of record, to include the  Veteran's contentions regarding in-service events and the onset of skin problems with his feet.  
 
Additionally, the examiner diagnosed the Veteran with tinea, which is defined as various dermatophytoses of humans.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, p. 1955 (31st ed. 2007).  However, he did not specify a diagnosis with respect to the Veteran's feet, or specifically indicate that that he had examined the Veteran's feet. 

Under these circumstances, the Board finds that the August 2011 VA examination is inadequate, and that further examination of the Veteran is warranted.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran is hereby notified that failure to report to the  scheduled examination, without good cause, may  result in denial of his claim.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include outstanding records from the Durham VAMC.

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Adjudication of the claim should include consideration of all evidence added to the record since the last adjudication. 

Accordingly, this matter is hereby REMANDED for the following actions

1  Obtain from the Durham VAMC all outstanding pertinent records of medical evaluation and/or treatment for the Veteran's skin disability of the feet. Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to  obtain any additional evidence pertinent to the claim that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all records and/or responses from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of the skin of his feet, by an appropriate physician.

The contents of the entire claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the  examination report must include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current skin disability(ies) of the feet.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is medically related to service.

In rendering the requested opinion, the physician must specifically consider the service treatment records and all other post-service treatment records, as well as the Veteran's contentions, to include his assertion that his feet were exposed to jungle conditions in Vietnam (which the Board has accepted as credible and consistent with the circumstances of his service).

All examination findings, along with complete rationale for the conclusions reached, must be provided.

5.  To help avoid a further remand,  ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 268.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  







	(CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



